Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment after Final
This Office Action is made in response to amendment after final, filed 4/13/2022. 

Response to Arguments
With respect to remarks made in the Applicant’s Amendment after Final on 4/13/2022, Applicant's request for entry into AFCP 2.0 is acknowledged. The after final amendments raises new issues, but the newly amended features are not taught in the cited references used in the Final Rejection (2/16/2022), but a decision on determining allowability could not be made within the time constraints provided by the guidelines of the pilot. For the purpose of appeal, the proposed amendments will not be entered. The Applicant has amended independent claims 1, 7, and 13 to include “wherein n is selected so that (n+ 1)*T is larger than the speed for processing the frame, T being a time interval for storing each frame in the respective video into each of the corresponding low-level buffers.” The Applicant submits that Tsuda at least fail to disclose or suggest the above-quoted features of amended claim 1. In response, the Examiner agrees that Tsuda does not teach that its image compression processing circuits read the images of frames having been processed from the storage areas YUV1, YUV2 and YUV3 into the memory (element 112) temporarily, thus, the memory (element 112) of Tsuda is not equivalent to the temporary buffer of amended claim 1. In addition, Tsuda does not teach the number of storage areas being related to "the time interval for storing each frame in the respective video into each of the corresponding low-level buffers," as required by amended claim 1. 
The Applicant submits Claim 1 is thus allowable over Thomas and Tsuda. Claims 7 and 14 have been amended similarly to independent claim 1, and therefore are also allowable for at least the reasons discussed above. Claims 2-3, 5-6, 8-9, 11-12, 14-15, and 17-18 depend from one of the independent claims 1, 7, or 13. Therefore, they are also allowable over Thomas and Tsuda for at least the reasons discussed above. Accordingly, Applicant requests the rejections of claims 1-3, 5-9, 11-15, and 17-18 be withdrawn and the claims allowed.
In response, the Examiner agrees that the amended feature of claim 1 is not disclosed in Thomas and Tsuda. The Examiner did an initial search, but more time is required by the Examiner for review and consideration since this could not be accomplished within the time frame provided in the guidelines of the pilot. The Examiner submits that the new limitations as submitted with this AFCP 2.0 request are not deemed to place the application in better form, but current art of record does not teach these amended features, and therefore, the amendment will not be entered.

/ADIL OCAK/Examiner, Art Unit 2426